internal_revenue_service department of the treasury number release date index no 2207a p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi - plr-124802-01 date date re legend decedent spouse d e county state state statute date date date date date date trust dear this is in response to your correspondence dated date and prior correspondence requesting a ruling concerning the estate and gift_tax consequences of the proposed severance of the marital trust and spouse’s proposed renunciation of her interest in the severed trust under sec_2207a sec_2519 and sec_2702 of the internal_revenue_code the facts and representations submitted are summarized as follows on date decedent and spouse referred to as the settlors executed trust settlors transferred community_property and separate_property to trust during the joint lives of settlors trust could be revoked by either settlor in the event of revocation the settlors will receive the portion of the trust property attributable to the settlor’s respective contribution to trust under article iii of trust the trustee is to distribute to the settlors the entire net_income of the community_property in quarterly payments in addition if the net_income of the community_property is insufficient the trustee may distribute principal of the community_property for the health education support and maintenance of the settlors in addition the trustee is to pay to the settlor whose separate_property was transferred to the trust the entire net_income of that settlor’s separate_property the trustee also has discretion to distribute principal of a settlor’s separate_property for that settlor’s health education support and maintenance under article iv upon the death of either settlor with the other settlor surviving the trustee is to distribute the property interests of the deceased settlor consisting of all or any part of the deceased settlor’s one-half community_property share and the deceased settlor’s separate_property as such settlor appoints by will or as appointed by written instrument filed with the trustee during the settlor’s lifetime on the death of either settlor the trustee is to divide the portion of the trust estate that was not effectively appointed by the deceased settlor into three separate trusts the survivor’s trust the marital trust and the residuary_trust the survivor’s trust is to consist of the surviving settlor’s interest in the community_property and the surviving settlor’s separate_property held in trust the marital trust is to consist of that fractional share of the residue of the trust estate the numerator of which is the amount necessary to reduce the federal estate_tax imposed on the estate of the first settlor to die to zero taking into account final federal estate_tax values and the denominator of which is the final federal estate_tax values of the trust property excluding the property passing to the survivor’s trust the trustee of the marital trust is to pay to or apply for the benefit of the surviving settlor during his or her lifetime quarterly or at more frequent intervals the entire net_income of the marital trust in addition if the trustee determines that the income is insufficient the trustee may distribute principal of the marital trust for the settlor’s health support and maintenance in determining whether to make a principal distribution from the marital trust the trustee is to first make such distributions from the survivor’s trust except that the trustee may make such principal distributions from the residuary_trust discussed below for any reason the trustee deems this to be advisable upon the death of the surviving settlor the balance of the marital trust is to be added to the residuary_trust to be administered as if it had been an original part of the residuary_trust however the trustee is to first pay out of the principal of the marital trust any federal_estate_taxes attributable to the marital trust by reason of the death of the surviving settlor under article lv paragraph e if the surviving settlor disclaims his or her interest in all or a portion of the property of the marital trust the portion subject_to the disclaimer is to pass to the residuary_trust to be administered thereunder the residuary_trust is to consist of the balance of the trust estate the trustee of the residuary_trust is to pay or apply for the benefit of the surviving settlor during her lifetime the entire net_income of the trust in quarterly or more frequent intervals if the income is insufficient the trustee in its discretion may distribute principal for the surviving settlor’s health support and maintenance in determining whether to make principal distributions to the surviving settlor the trustee is to first make distributions from the survivor’s trust thereafter from the marital trust and thereafter from the residuary_trust however the trustee if it deems it advisable may make the payments first from the residuary_trust under article lv paragraph d upon the death of the surviving settlor the trustee is to divide the residuary_trust into as many equal shares as there are children of the settlors living and children of the settlors then deceased leaving issue surviving the trustee is to allocate one equal share to each living child of the settlors and one equal share to each group composed of the living issue of a deceased child of the settlors each share allocated to a living child of the settlors is to be a separate trust the trustee is to pay or apply for the benefit of the child the entire net_income of the trust payable quarterly or at more frequent intervals principal distributions may be made in the trustee’s discretion for the child’s health support and maintenance when the child attains age fifty the trustee is to distribute to the child the undistributed balance of the child’s trust each share allocated to a group composed of the living issue of a deceased child of the settlors is to held as a separate trust if no child of the settlors deceased child is living who is under the age of twenty-five the share is to be distributed free of trust to the settlors’ deceased child’s issue then living by right of representation if a child of the settlors’ deceased child is living who is under the age of twenty- five the share is to be retained in a separate trust for all of such deceased child’s issue’s benefit such trust will terminate at the time that no child of trustors’ deceased child is living who is under age twenty-five upon termination the remaining balance of the trust is to be distributed free of trust to the then living issue of the settlors’ deceased child by right of representation article vi covers disclaimers article vi paragraph provides that in the event of a disclaimer by the surviving settlor of all or any part of any interest or benefit provided to the surviving settlor under the marital trust the interest or benefit disclaimed shall be distributed as part of the residuary_trust article vi paragraph provides that in the event of a disclaimer other than a disclaimer by the surviving settlor of any interest provided under the marital trust to the extent disclaimed the disclaimed gift bequest or other interest shall devolve as though the disclaimant had predeceased the first settlor to die decedent died on date at that time pursuant to the terms of trust spouse became the sole trustee of trust spouse pursuant to her authority under trust appointed the decedent and spouse’s two children d and e to serve with spouse as co-trustees on date the trustees filed with the superior court of county state a petition to divide the marital trust in accordance with the petition the marital trust is to be divided into an exempt marital trust to be subject_to a reverse_qtip_election under sec_2652 and two non-exempt marital trusts the exempt marital trust is to be funded with an amount equal to decedent’s unused generation-skipping_transfer_tax gst tax exemption the balance of the assets will be divided between non-exempt marital trusts a and b see sec_26_2654-1 the federal estate_tax_return form_706 for decedent’s estate was filed on date on the return the trustees made the election under sec_2056 to treat the marital trust as qualified_terminable_interest_property qtip the trustees indicated their intention to sever the marital trust into three trusts the exempt marital trust the non-exempt marital trust a and the non-exempt marital trust b in accordance with the petition filed with county court on date the court issued its order authorizing the severance of the marital trust as described above it is represented that the marital trust will be severed pursuant to the court’s order into an exempt marital trust non-exempt marital trust a and non-exempt marital trust b the division of the marital trust will comply with the requirements of sec_26_2654-1 of the generation-skipping_transfer_tax regulations a detailed description of the property interests that comprise the marital trust has been provided it is represented that the division of the marital trust assets into an exempt marital trust and a non-exempt marital trust will be made on a fractional pro_rata basis and that upon the further distribution of marital assets between the two non-exempt marital trusts the value of the assets held by each trust will be a pro_rata portion of the value of the assets that would have been allocated to a single non-exempt marital trust prior to distribution and that the division of the non-exempt marital trust assets will not generate any additional valuation discounts the severed trusts will be held under the same terms and conditions as provided in the marital trust in addition it is represented that state law requires that upon severance the trustee must treat each severed trust as a separate trust for all purposes from the effective date of the severance after the severance spouse proposes to renounce her interest in non-exempt marital trust a upon spouse’s renunciation the assets of non-exempt marital trust a will pass pursuant to article iv paragraph e and article vl paragraph to the residuary_trust spouse also proposes to disclaim her interest in the residuary_trust upon petition by the trustees of trust the superior court of state county on date issued an order that upon spouse’s renunciations the assets of the residuary_trust including the assets of nonexempt marital trust a will pass as if spouse had predeceased decedent therefore the renounced property including all income and principal interests attributable thereto is to pass to two equal and separate trusts to be administered and distributed for the benefit of d and e under the terms of article iv paragraph d of trust the gift_tax attributable to the transfer will be paid from the property of non- exempt marital trust a under state statute unless the creator of an interest provides for a specific disposition of the interest in the event of a disclaimer a disclaimed interest is to descend or pass in the case of a present_interest as if the disclaimant had predeceased the creator of the interest you have requested the following rulings spouse’s renunciation of her interests in non-exempt marital trust a and the residuary_trust will not be deemed to be a transfer of her interest in exempt marital trust or in non-exempt marital trust b in determining the value of spouse’s gift resulting from spouse’s renunciation of her interests in non-exempt marital trust a and the residuary_trust the value of spouse’s income_interest in exempt marital trust and in non-exempt marital trust b will not be valued at zero under sec_2702 in determining the amount of spouse’s gift resulting from spouse’s renunciation of her interests in non-exempt marital trust a and the residuary_trust the amount_of_the_gift will be reduced by the gift_taxes paid_by the trustee of non-exempt marital trust a sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides in pertinent part that no deduction shall be allowed under sec_2056 where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail sec_2056 provides an exception to the rule_of sec_2056 in the case of qualified_terminable_interest_property under sec_2056 qualified_terminable_interest_property qtip is treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property is treated as passing to any person other than the surviving_spouse for purposes of sec_2056 sec_2056 provides that the term qualified_terminable_interest_property means property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under sec_2056 applies sec_2501 imposes a tax on the transfer of property by gift during the year by an individual resident or nonresident sec_2502 provides that the gift_tax is the liability of the donor sec_2511 provides that the gift_tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that where property is transferred for less than an adequate_consideration in money's worth the amount by which the value of the property exceeds the value of the consideration is deemed a gift sec_2702 provides special valuation rules in the case of transfers of interests in trust under sec_2702 in determining whether a transfer of an interest in trust to or for the benefit of a member of the transferor’s family is a gift and the value of such transfer the value of any interest in such transfer retained by the transferor or any applicable_family_member shall be determined as provided in sec_2702 sec_2702 provides that the value of any retained_interest that is not a qualified_interest shall be treated as being zero the value of any retained_interest that is a qualified_interest is determined under sec_7520 sec_2519 provides that for gift and estate_tax purposes any disposition of all or part of a qualifying_income_interest_for_life in any property to which the section applies shall be treated as a transfer of all interests in such property other than the qualifying_income interest sec_2519 provides that sec_2519 applies to any property if a deduction was allowed with respect to the transfer of such property under sec_2056 sec_25_2519-1 of the gift_tax regulations provides that a transfer of all or a portion of the income_interest of the surviving_spouse in qtip property is a transfer by the surviving_spouse under sec_2511 sec_25_2519-1 provides that the amount treated as a transfer under sec_2519 upon a disposition of all or part of a qualifying_income_interest_for_life in qtip property is equal to the fair_market_value of the entire property subject_to the qualifying_income interest determined on the date of the disposition including any accumulated income and not reduced by any amount excluded from total gifts under sec_2503 with respect to the transfer creating the interest less the value of the qualifying_income interest in the property on the date of disposition the gift_tax consequences of the disposition of the qualifying_income interest are determined under sec_25_2511-2 sec_25_2511-2 provides that the gift_tax is a primary and personal liability of the donor is an excise upon the donor’s act of making the transfer is measured by the value of the property passing from the donor and attaches regardless of the fact that the identity of the donee may not then be known or ascertainable sec_2207a provides that if for any calendar_year tax is paid under chapter gift_tax with respect to any person by reason of property treated as transferred by such person under sec_2519 such person shall be entitled to recover from the person receiving the property the amount by which the total_tax for such year under chapter exceeds the total_tax which would have been payable under such chapter for such year if the value of such property had not been taken into account for purposes of chapter under sec_25_2207a-1 if the property is in trust at the time of the transfer the person receiving the property is the trustee revrul_75_72 c b holds that if at the time of the transfer the gift is made subject_to a condition that the gift_tax is to be paid_by the donee or out of the transferred property then the donor receives consideration for the transfer in the amount_of_the_gift tax to be paid_by the donee thus under sec_2512 the value_of_the_gift is measured by the fair_market_value of the property passing from the donor minus the amount_of_the_gift tax to be paid_by the donee see also revrul_81_223 1981_2_cb_189 although sec_2502 provides that the tax on the gift is the liability of the donor in revrul_75_72 and revrul_81_223 the burden of the tax was shifted to the donees by agreement the amount_of_the_gift on which the gift_tax was computed was reduced by the amount_of_the_gift tax paid_by the donee as discussed above with respect to the gift_tax imposed as a result of a transfer under sec_2519 sec_2207 statutorily shifts the burden but not the liability for paying the gift_tax to the donee by reimbursing the donor for the gift_tax paid pursuant to the statute the donee provides consideration for the gift the donee’s payment inures to the benefit of the donor because it reimburses the donor for gift_tax that the donor was liable for and would otherwise be required to pay out of the donor’s own funds see revrul_75_72 accordingly net_gift treatment of a transfer under sec_2519 is implicit under sec_2207 based upon the facts and representations submitted and the authority above we conclude that if wife renounces spouse’s interest in non-exempt marital trust a and in the residuary_trust then spouse will not be deemed to have made a gift of the property in the non- exempt marital trust b or in the exempt marital trust spouse’s income_interest in non-exempt marital trust b and the exempt marital trust will not be valued at zero under sec_2702 and if spouse’s renunciations are conditioned on the payment of all gift_taxes attributable to the transfers from the property of the non-exempt marital trust a the amount of spouse’s gift will be reduced by the gift_taxes paid from the non-exempt marital trust a property except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions of the code or any other provision of the code in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent enclosure copy of letter for sec_6110 purposes sincerely yours george masnik chief branch office of associate chief_counsel passthroughs and special industries
